Appellant was convicted of burglary, and his punishment assessed at confinement in the penitentiary for a term of two years; hence this appeal.
On the trial the defendant objected to the testimony of Otis Bryant, *Page 630 
on the ground that same was not pertinent as against him; that it did not in anywise tend to show his connection with the alleged burglary. The testimony of Bryant tended to show the identity of a pistol taken from the house alleged to have been burglarized, and found in the possession of one of the defendants. We think said testimony was pertinent, as tending to establish the burglary and theft, and also to identify the party who committed said burglary.
There is no bill of exceptions the admission of the testimony in regard to the snuff, and consequently we can not notice what is said in the motion for a new trial or in the assignment of errors in this respect.
We have examined the record carefully, and in our opinion the evidence supports the verdict. The charge of the court was fair and impartial, covering all the case. The judgment is affirmed.
Affirmed.
Hum, Presiding Judge, absent.